Citation Nr: 0328598	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  96-27 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to special monthly compensation by reason of 
being in need of regular aid and attendance of another person 
due to service-connected disability prior to February 23, 
2000.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel




INTRODUCTION

The veteran served on active duty from January 1952 to July 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO).

The Board notes that the veteran requested a personal hearing 
before the Board in Washington DC on his VA Form 9.  It is 
unclear from the record whether the RO acknowledged this 
request, although the veteran's health may have prohibited 
such an appearance.  Regardless, the Board finds no prejudice 
to the veteran as this decision awards a full grant of the 
benefit sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  Prior to February 23, 2000, the veteran's service-
connected disabilities had rendered him unable to 
independently perform daily functions of self-care or to 
protect himself from the hazards and dangers incident to his 
daily environment.


CONCLUSION OF LAW

The requirements for entitlement to special monthly 
compensation by reason of being in need of the regular aid 
and attendance of another person have been met.  38 U.S.C.A. 
§§ 1114(1), 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), 3.350, 3.352 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The VCAA applies to all pending claims 
for VA benefits, and redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.159 (2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C. 
§ 5103A (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In the present case, the veteran was informed of the 
evidence needed to substantiate his claim by means of several 
documents including the April 1996 rating decision, the April 
1996 Statement of the Case, the July 2000 Supplemental 
Statement of the Case, and the August 2000 rating decision.  
The veteran was specifically advised of the provisions of the 
VCAA in a March 2002 letter from the RO, August and November 
2002 rating decisions, and a November 2002 Supplemental 
Statement of the Case.

In these documents, the veteran was informed of the basis for 
the denial of his claim, of the type of evidence that he 
needed to submit to substantiate his claim, and of all 
regulations pertinent to his claim.  He was also informed as 
to which evidence and information was his responsibility, and 
which evidence would be obtained by the RO.  Therefore, the 
Board finds that these various documents and letters provided 
to the veteran satisfy the notice requirements of 38 U.S.C.A. 
§ 5103 of the new statute. 

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30 day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Court found that 
the 30 day period provided in 38 C.F.R. § 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one year period provided for response.  
The Board concedes that the March 2002 letter provided to the 
veteran by the RO contained a time limit that is now 
impermissible under the aforementioned court precedent.  
However, the Board finds this error to be harmless as this 
decision results in a full grant of the benefit sought on 
appeal.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).  Here, the RO considered VA 
medical records and afforded the veteran VA medical 
examinations.  Accordingly, the Board finds that the RO has 
fulfilled its duty to assist the veteran and that no further 
action is necessary to comply with the VCAA.

During the pendency of this appeal, the RO granted service 
connection for prostate cancer effective from February 23, 
2000, and granted special monthly compensation effective from 
the same date.  Therefore, as the benefit sought on appeal 
was partially granted by the RO, the Board will not consider 
any evidence subsequent to February 23, 2000 in this 
decision.

During the relevant time period, the veteran was service-
connected for postoperative herniated nucleus pulposus, 
lumbar spine, rated at 40 percent; vocal cord polyposis, 
rated at 30 percent; tendinitis of the right shoulder, rated 
at 20 percent; tendinitis of the left shoulder, rated at 20 
percent; hypertension, atrioventricular block, rated at 10 
percent; hiatal hernia, rated at 10 percent; hypothyroidism, 
rated at 10 percent; and Pelligrini-Stieda disease, left 
knee, rated at 10 percent.  The veteran was also service 
connected for gout, perianal sebaceous cyst, residuals of 
right ankle fracture, and postoperative right and left 
inguinal hernias, all rated as noncompensable.  The combined 
schedular disability evaluation was 80 percent.  The veteran 
had been in receipt of a total disability evaluation based on 
individual unemployability since July 1988.

According to the applicable regulations, special monthly 
compensation at the rate provided under 38 U.S.C.A. § 1114(l) 
is available for those in need of the regular aid and 
attendance of another person.  38 C.F.R. § 3.350(h)(1) 
(2002).  Need for aid and attendance means helplessness or 
being so nearly helpless as to require the regular aid and 
attendance of another person.  The criteria set forth in 
paragraph (c) of this section will be applied in determining 
whether such need exists.  The criteria state that a veteran 
will be considered in need of regular aid and attendance if 
he: (1) Is blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or (2) 
Is a patient in a nursing home because of mental or physical 
incapacity; or (3) Establishes a factual need for aid and 
attendance under the criteria set forth in Sec. 3.352(a).  
See 38 C.F.R. § 3.351(b) and (c) (2002).  Determinations of 
this need are subject to the criteria established in 38 
C.F.R. § 3.352 (2002).

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.

It is not required that all of the enumerated disabling 
conditions be found to exist before a favorable rating may be 
made.  The particular personal functions that the veteran is 
unable to perform should be considered in connection with his 
condition as a whole.  The evidence must establish that the 
veteran is so helpless as to need regular aid and attendance, 
not that there be a constant need.

In relation to the current appeal, the veteran submitted a 
medical statement for consideration of aid and attendance 
benefits in March 1996.  In this statement, a VA physician 
wrote that the veteran had limited motion of the upper arms 
and legs.  He had problems dressing himself and could not 
stand for long periods of time, and was unable to cook or 
clean house.  The veteran used crutches for short distances 
and otherwise used a wheelchair.  He needed assistive devices 
at all times.  The physician opined that the cause of these 
restrictions was severe degenerative joint disease in several 
areas.  The veteran needed the assistance of another person 
because he could not dress himself, cook, drive, or clean 
house.  The physician diagnosed the veteran with degenerative 
joint disease of the lumbar and cervical spine, severe 
degenerative joint disease of the left knee, diabetes, 
chronic obstructive pulmonary disease, and hypertension.

At an April 1997 VA general medical examination, the 
veteran's gait was observed to be halting and he walked with 
a crutch.  The veteran was diagnosed with hiatal hernia 
without reflux esophagitis, hypertension under treatment, 
degenerative joint disease of the bilateral shoulders with 
limited motion, status post excision of polyps of vocal cords 
with chronic hoarseness, status post lumbar diskectomy with 
degenerative joint disease /degenerative disc disease and 
left radiculopathy, history of hypothyroidism under 
treatment, status post bilateral inguinal herniorrhaphies 
without residual, and degenerative joint disease of the right 
ankle.  The radiology reports found degenerative changes of 
the cervical spine, degenerative joint disease of both knees, 
degenerative joint disease of the right ankle consistent with 
prior trauma, rotator cuff disease and degenerative joint 
disease of both shoulders, and marked disc space narrowing at 
L4-L5 and L5-S1 with forward subluxation of L4 on L5, and 
associated degenerative changes of L4, L5, and S1.

At an April 1997 VA aid and attendance examination, the 
veteran reported that he required another person to assist 
him daily since the death of his wife.  He needed help with 
feeding, bathing, and attending to the needs of nature.  The 
veteran had severe advanced arthritis, limited motion of both 
shoulders, and severe restriction of the left knee.  The 
veteran walked with the assistance of a crutch.  The veteran 
could walk around his house but could not leave without the 
assistance of another person.  The examiner opined that the 
veteran needed assistance in caring for himself and for 
protection from the hazards and dangers of daily living.

At a May 1998 VA heart examination, the veteran reported that 
he used medication for his hypertension.  He stated that he 
had a lot of orthopedic problems, including his shoulders and 
back, that made it difficult to dress himself.  He was unable 
to perform tasks of daily hygiene due to his bilateral 
shoulder disability, and he had a skin condition in the 
axilla bilaterally due to his inability to elevate his arms.  
He was unable to cleanse himself after a bowel movement.  
Objectively, the veteran walked heavily with a cane.  He 
appeared bent and very stiff in the back and shoulders.  He 
required help to dress and undress.  The cardiac examination 
was essentially normal but the veteran had macerated areas in 
both axillae that were the result of limited range of motion 
of the shoulders.

The veteran was diagnosed with arterial hypertension, fairly 
well controlled, and hypertensive cardiovascular disease with 
first degree block.  The examiner opined that there was 
little objective evidence of significant cardiovascular 
disease and that the veteran's activity would not be limited 
by his cardiovascular problems.  However, it was difficult to 
make a fair assessment because of the many limitations caused 
by the veteran's orthopedic problems.

Based upon the above facts, the Board finds that the evidence 
supports a grant of special monthly compensation based upon 
the need of the aid and attendance of another person.  
Specifically, the veteran generally needs assistance to dress 
and undress himself, to perform tasks of daily hygiene, to 
perform household chores, and to leave his home.  Notably, 
the VA examiners in March 1996 and April 1997 specifically 
found that the veteran required the assistance of another 
person for daily care and protection.  The Board acknowledges 
that the veteran's physical incapacity may be due, in part, 
to nonservice-connected disabilities.  However, the veteran 
is service-connected for lumbar spine, bilateral shoulder, 
right ankle, and left knee disabilities that clearly prohibit 
his ability to care for himself.  The Board emphasizes that 
the most recent VA examiner identified a skin disorder that 
was due to the veteran's inability to elevate his upper 
extremities.  In short, it is manifestly clear that the 
veteran was entitled to special monthly compensation prior to 
February 23, 2000.


ORDER

Special monthly compensation by reason of being in need of 
regular aid and attendance of another person is granted prior 
to February 23, 2000.




____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



